Citation Nr: 1759305	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  06-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss. 

2. Entitlement to a rating in excess of 10 percent for a low back disability. 

3. Entitlement to a rating in excess of 30 percent for plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force from May 1971 to May 1975, and September 1977 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2008, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with those remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  This appeal is now again before the Board.


FINDING OF FACT

The Veteran refused to report for VA examinations without good cause shown. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code(DC) 6100 (2017).

2. The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C. §§ 1110, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

3. The criteria for a rating in excess of 30 percent for plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5278-5284 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this case, neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

The Veteran seeks increased ratings for the aforementioned service-connected disabilities.  In November 2008, this appeal was remanded, in part, to obtain updated examinations.  Pursuant to the Board's remand directives, the VA notified the Veteran (who lives in Australia) on January 6, 2016, of the need to obtain physical examinations within 60 days before his appeal could be adjudicated.  The VA also provided all the necessary forms/protocols for the examinations, and notified the Veteran that the Foreign Medical Program (FMP) would reimburse him for any travel associated with the VA examinations.  To assist the Veteran, the VA asked the Embassy/Consulate to help arrange a time and place for the examinations.  The purpose of the examinations was to assess the level of severity of his disabilities and could have provided material evidence to support his claims. 

On February 17, 2016, the VA was notified by the Embassy/Consulate that the Veteran refused to schedule and report for any examinations, and no longer wished to continue his appeal.  See Consulate Email Correspondence, p. 1 (Feb. 17, 2016).  On February 23, 2016, the VA sent a letter to the Veteran requesting clarification as to whether he was withdrawing his appeal.  The letter notified him that the VA would move forward with his claim unless told otherwise within 60 days.  VA did not receive any clarification of the appeal status from the Veteran within 60 days.  Thus, this appeal was not withdrawn.  

It is well settled that the duty to assist is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Hayes, 5 Vet. App. at 688.  Furthermore, VA regulations provide that when a claimant fails to report for a medical examination without good cause, in a claim for an increased benefit, the claim shall be denied.  See 38 C.F.R. § 3.655(a)-(b).  

Here, the Veteran refused to schedule and report for medical examinations necessary to adjudicate the Veteran's claims.  While the Board understands the Veteran's frustration with the process and his disagreement with the current ratings, these reasons do not rise to the level of good cause.  Examples of good cause include, but are not limited to, illness or incapacitation.  As such, good cause has not been shown for the Veteran's refusal to cooperate and assist the VA in developing evidence for his appeal.  For these reasons, the claims must be denied as a matter of law.  38 C.F.R. § 3.655(a)-(b); see also Turk v. Peake, 21 Vet. App. 565, 567 (2008) (holding that a claimant has a duty to report for VA examinations and must accept the legal consequences for failing to report without good cause).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 

Entitlement to a rating in excess of 10 percent for a low back disability is denied. 

Entitlement to a rating in excess of 30 percent for plantar fasciitis is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


